DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 to 6, 10 to 15, 19, and 21 to 27 are objected to because of the following informalities:  
Independent claims 1, 10, and 19 set forth a limitation of “maintaining one or more utterances associated with a given information management turn in the dialog model when the relevance of the of the one or more utterances is determined to be below a given threshold value”, where “of the of the one or more utterances” should be “of the one or more utterances”.
Independent claims 1, 10, and 19 set forth a limitation of “maintaining one or more utterances associated with a given information management turn in the dialog model when the relevance of the of the one or more utterances is determined to be below a given threshold value”, where “a given threshold value” should be “the given threshold value”.  The step of “removing” of independent claims 1, 10, and 19 already recites “a given threshold value”, so proper antecedent basis requires a definite article of “the” or “said” as “the given threshold value” or “said given threshold value” to clarify that it is the same threshold value that is being referenced.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 to 6, 10 to 15, 19, and 21 to 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 10, and 19 set forth a limitation of “maintaining one or more utterances associated with a given information management turn in the dialog model when the relevance of the of the one or more utterances is determined to be below a given threshold value”, which is misdescriptive of the invention and represents new matter.  
Firstly, this limitation is misdescriptive because it does not make sense given that described in the Specification.  The Specification, ¶[0003] - ¶[0004], does describe an embodiment of removing utterances from a dialog model when a relevance is below a threshold value, where an utterance that has a relevance below a threshold value is considered a non-essential utterance for completing a task.  Then Applicants’ Specification, ¶[0029], describes using this threshold information to set a label of an utterance with a ‘1’ for an information-management turn when it is above a threshold value, and to set a label of an utterance with a ‘0’ for a conversation-management turn otherwise.  The Specification, ¶[0033], describes removing an utterance from a dialog model when the relevance is below a threshold value, too.  However, Applicants’ claim limitations of maintaining utterances of information management turns should be “when the relevance value of the one or more utterances is determined to be above the given threshold value”, and not “when the relevance value of the one or more utterances is determined to be below a given threshold value”.  That is, Applicants’ “remove” and “maintain” steps as now claimed are both directed to relevance values of utterances being below a threshold value, so that there is no distinction between conversation management turns that are removed and information management turns that are maintained.  The claim language is contrary to ¶[0029] of the Specification, where information management turns are characterized as those utterances having a relevance above a threshold value.  If both conversation management turns and information management turns have relevance values below a threshold value, then this would be misdescriptive of the invention.     
Secondly, Applicants’ Specification, as originally filed, does not actually describe “maintaining one or more utterances associated with a given information management turn in the dialog model when the relevance of the of the one or more utterances is determined to be below a given threshold value”.  The Specification, ¶[0003] - ¶[0004], ¶[0030], and ¶[0033], does describe ‘removing’ utterances having a relevance value that falls below a threshold, but never expressly states that utterances are ‘maintained’.  At best, Applicants’ Specification, ¶[0030], states that information-management turns are ‘included’ in a dialog summary.  Similarly, original dependent claims 9 and 17 can be compared to set forth “when the relevance value of the utterance is not below the threshold value, the utterance is considered an essential utterance with respect to completing the task and is included in the dialog model.”  Generally, Applicants could simply delete the limitation directed to “maintaining one or more utterances associated with a given information management turn in the dialog model when the relevance of the of the one or more utterances is determined to be below a given threshold value”, and still appear to have allowable subject matter that would comply with 35 U.S.C. §112(a).  Accordingly, the examiner suggests that this “maintaining” clause could simply be deleted.

Allowable Subject Matter
Claims 1 to 6, 10 to 15, 19, and 21 to 27 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) as set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or reasonably suggest assigning summary labels for dialog turns identifying conversation management turns for utterances that are considered non-essential for completing a task and information management turns for utterances that are considered essential for completing a task, where utterances are removed for a conversation management turn when a relevance value of the utterances for completing a task is below a threshold value.  Larson et al. (U.S. Patent No. 10,679,150) discloses removing utterances from machine learning training data that do not satisfy certain metrics.  However, Larson et al. is not directed to labeling dialog turns and does not apply labels that are specifically directed to conversation management turns that are considered non-essential as being below a relevance threshold and information management turns that are essential.  Similarly, Ghalaty et al. (U.S. Patent No. 10,867,245) is not directed to labeling dialog turns.  It is known to those skilled in the art to label dialogs with a set of dialog act labels, but the prior art of record does not appear to disclose or reasonably suggest specifically labeling dialog acts as conversation management turns that are non-essential to completing a task and information management turns that are essential to completing a task.
The Specification, ¶[0016], states an objective of enabling a more efficient and effective training procedure for dialog sub-tasks that generates a more compact style of interactions while retaining a completeness of task completion for model training.  

Response to Arguments
Applicants’ arguments filed 10 May 2022 have been considered but are moot in view of new grounds of rejection, necessitated by amendment.
Applicants have provided some extensive amendments to the independent claims, add new dependent claims 21 to 27, and present arguments traversing the prior rejection of the independent claims as being obvious under 35 U.S.C. §103 over Larson et al. (U.S. Patent No. 10,679,150) in view of Ghalaty et al. (U.S. Patent No. 10,867,245).  Generally, Applicants’ argument is that these references do not disclose and teach all of the limitations of the independent claims as amended.
Applicants has addressed the objection to the Specification, and the new title is being entered.
New claim objections are set forth as directed to a limitation of “maintaining one or more utterances associated with a given information management turn in the dialog model when the relevance of the of the one or more utterances is determined to be below a given threshold value”, due to the repetition of “of the”, and where “a given threshold value” should be “the given threshold value” to clarify an issue of antecedent basis.  
However, new grounds of rejection are set forth under 35 U.S.C. §112(a) as directed to the new limitation of “maintaining one or more utterances associated with a given information management turn in the dialog model when the relevance of the of the one or more utterances is determined to be below a given threshold value”.  Specifically, this limitation presents issues of new matter and being misdescriptive of the invention at least because a step of “maintaining one or more utterances” should be “above the given threshold value” or “not below the given threshold value”, but not ”below the given threshold value”.  Applicants’ claim language as amended sets forth that utterances are both removed and maintained when their relevance values are below a threshold value.  This does not make sense and is inconsistent in the context of what is described at ¶[0029] - ¶[0030] of the Specification.  Similarly, the claim language is not consistent with original dependent claims 7 to 8 and 16 to 17, which state that utterances are removed when they are below a threshold value and utterances are included when they are not below a threshold value.  This could simply be a matter of a typographical error.  However, it goes to the logical consistency of the claim language, and it is accordingly believed that a rejection is proper under 35 U.S.C. §112(a).
The claims appear to be allowable subject to the rejection under 35 U.S.C. §112(a).  Applicants should take care to ensure that the claims retain their allowable subject matter as they are amended to address the issues of new matter.  Conceivably, amendments could broaden the claim language to require a new search after final rejection.  
These new grounds of rejection are necessitated by amendment.  Accordingly, the rejection is properly FINAL.

Conclusion
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 19, 2022